DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 50, Applicant uses the term “interfacing form factor”. This is not a common term in the art and Applicant’s specification fails to mention this term. Without any context in the description of the invention, it is unclear what meaning Applicant has attributed to this term. Claim 52 states an example of where the "form factor" comprises insertion of an acupuncture-like needle into the patient's skin. Since the claim language of Claim 52 uses the term “comprising”, the form factor could include other elements. It is ultimately unclear what features are wholly encompassed by the term “interfacing form factor”. The metes and bounds of the term are unclear. For the purposes of examination, the interfacing form factor will be interpreted as any structure that interfaces the electrical signals with a patient's skin.
In regards to Claim 52, Applicant uses the term “acupuncture-like needles”. It is unclear what distinguishes an acupuncture needle from one deemed “acupuncture-like”. What level of modifications to known acupuncture and electro-acupuncture needles would qualify as “acupuncture-like”. This appears to be a highly subjective term that does not have a clear boundary.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50, 51, 60 and 61 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yun et al. (2010/0286734).
Regarding Claim 50, Yun discloses applying electrical stimulation energy to a patient (par. [0021, 0161-0164]) via interfacing electrodes (par. [0177-0178]) to modulate the ANS of a patient. Once the ANS is modulated via the electrical signals, Yun discloses measuring heart rate over a plurality of heartbeats to determine a heart rate variability (HRV). This HRV value is then used to asses a sympathetic/parasympathetic ratio, i.e. Applicant’s claimed sympathovagal balance (see par. [0181-0182, 0234]). Lastly, Yun discloses electrical stimulation can be adjusted based on  the determine sympathetic/parasympathetic ratio in order to obtain a desired ratio value (par. [0022-0023, 0180, 0183]).
In regards to Claim 51, Yun discloses adjusting parameters such as signal amplitude, frequency and duration to affect the autonomic nervous system (ANS) (par. [0158-0159]).
With regards to Claims 60 and 61, Yun discloses the HRV values used to determine the ANS state are associated with conditions such as sleep apnea (par. [0231]), SIDS (par. [0234]), etc..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2010/0286734) in view of Libbus et al. (2008/0091248). Yun discloses utilizing electrical stimulation, such as transcutaneous electrical nerve stimulation (TENS) (par. [0019]) but does not specifically disclose the application of electrical stimulation using acupuncture-like needles as claimed. However, Libbus discloses modulating the autonomic nervous system (ANS) with TENS stimulation using various configurations from wholly external electrodes (Fig. 6, 9) to needle-like electrodes that pierce the skin (Fig. 7, 10). The Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use acupuncture-like needle electrodes on sensitive points on the body to stimulate the ANS, as taught and suggested by Libbus, with the stimulation system of Yun since there .

Claims 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2010/0286734).
Regarding Claim 54, Yun discloses applying an initial stimulus to the ANS of a patient; monitoring changes in the ANS based on the stimulus and applying or adjusting further therapy based on the analysis. Yun further discloses that this testing and adjusting process is an iterative process wherein the first iteration through can be considered a first ANS state; the second iteration through can be considered associated with a second ANS state and so on. In each case, sympathetic values, parasympathetic values and sympathetic/parasympathetic ratios are calculated and evaluated to determine a dysfunction state of the patient. Yun clearly sets forth the rationale for repeatedly iterating the disclosed method, e.g. for the purpose of achieving and maintaining a desired sympathetic/parasympathetic balance in a patient (par. [0154, 0180-0184, 0187]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Yun reference to include at least a second iteration, as taught and suggested by Yun, for the purpose of achieving and maintaining a desired ANS state such a as particular sympathetic/parasympathetic balance.
In regards to Claims 55 and 57, Yun discloses tracking an increase or decrease from a previously detected sympathovagal balance in order to determine how to effectively modulate therapy to obtain the desired result (par. [0183-0184]).
With regards to Claim 56, Yun discloses monitoring HRV for a first time frame (which includes difference values of heartrate over time) to determine a first sympathetic/parasympathetic ratio which is associated with a first ANS state. Stimulation is then applied to create a desired change in the ANS; Yun then discloses monitoring the change in the ANS again using HRV values at a different, later time than the first values (par [0181-0184]).

Claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2010/0286734) in view of Brockway et al. (2009/0326595).
Regarding Claims 58 and 59, Yun discloses monitoring and tracking sympathovagal balances using HRV data in “real time” (par. [0184]) thus making the measurements instantaneous measurements as required by the claim. Yun discloses this data is used to control the sympathetic/parasympathetic ratio in order to treat conditions such as cardiovascular conditions (par. [0184, 0188, 0192]). Lastly, Yun discloses various autonomic profile graphs, plots, etc. can be created (par. [0252]) but fails to disclose the particulars of such graphs or plots. However, Brockway discloses monitoring sympathovagal balance to monitor and treat heart conditions comprising the step of graphing data indicating of autonomic activity related to heart conditions and monitoring a trend in the data, such as changes between data points (i.e. distances between points), to provide a clear visual representation of to a user of the changes to a patient over time such that therapy can be optimized and/or emergency responders can be alerted (par. [0089]). Applicant is merely claiming a formatting preference of the data to be analyzed in Claim 58 and is merely defining how trends are monitored and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALLEN PORTER/Primary Examiner, Art Unit 3792